Exhibit 21.1 LIST OF SUBSIDIARIES OF NV5 GLOBAL, INC. * Name of Subsidiary State or other J urisdiction of Incorporation or Organization Parent Names under which such Subsidiaries Do Business NV5 Holdings, Inc. Delaware NV5 Global, Inc. NV5 NV5, Inc. California NV5 Global, Inc. NV5 Nolte Associates Nolte Vertical Five Consilium Partners Dunn Environmental Owner’s Representative Services Zollinger Buric Buric Global NV5 West, Inc. Delaware NV5 Holdings, Inc. NV5 Testing Engineers Southwest Vertical V Testing Engineers BTC Vertical V BTC Labs Vertical V Testing Engineers Vertical V NV5, Inc. , Delaware NV5 Holdings, Inc. NV5 Vertical V – Southeast, NV5 Structures NV5 KACO, KACO Kaderabek Company PHA, Air Quality Consulting NV5 Northeast, Inc. Delaware NV5 Holdings, Inc. NV5, Vertical V – Northeast NV5, LLC. North Carolina NV5 Global, Inc. NV5, AK Environmental NV5 Consultants, Inc. Massachusetts NV5 Global, Inc. NV5, Joslin Lesser & Associates Richard J. Mendoza, Inc. California NV5 Global, Inc. NV5, Mendoza & Associates NV5, Inc. New Jersey NV5 Global, Inc. NV5, RBA The RBA Group - New York, The RBA Group of Connecticut, The RBA Group Architecture Sebesta, Inc. Minnesota NV5 Global, Inc. NV5, Sebesta Sebesta East, SEDC Engineering Dade Moeller and Associates, Inc. North Carolina NV5 Global, Inc. NV5, Dade Moeller J.B.A. Consulting Engineers, Inc. Nevada NV5 Global, Inc. NV5, JBA JBA Consulting Engineers (Asia, Macau, Shanghai) Limited JBA Consulting Engineers (Asia) Limited Hong Kong J.B.A. Consulting Engineers, Inc. JBA Consulting Engineers Shanghai Limited J.B.A. Consulting Engineers, Inc JBA Consulting Engineers (Asia) Limited Macau J.B.A. Consulting Engineers, Inc JBA Consulting Engineers Vietnam Limited Company Vietnam JBA Consulting Engineers (Asia) Limited Hanna Engineering, Inc. California NV5 Global, Inc. NV5, The Hanna Group CivilSource, Inc. California NV5 Global, Inc. NV5, CivilSource * Pursuant to Item601(b)(21)(ii)of Regulation S-K, the names of other subsidiaries of NV5 Global,Inc. are omitted because, considered in the aggregate, they would not constitute a significant subsidiary as of the end of the year covered by this report.
